      Case 4:19-cv-03184 Document 1 Filed on 08/23/19 in TXSD Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 Randall Davis Co., Inc.                        §
       Plaintiff                                §
                                                §
 v.                                             §
                                                §
 Blackboard Specialty Insurance Co.,            §          Civil Action No. 4:19-cv-03184
 York Risk Services Group, Inc.,                §
 William Auten, and Robert M. Sargent           §
       Defendants                               §
                                                §


                           PLAINTIFF’S ORIGINAL COMPLAINT


       Plaintiff Randall Davis Co., Inc. files this Original Complaint against Defendants

Blackboard Specialty Insurance Co., York Risk Services Group, Inc., William Auten, and Robert

M. Sargent, and would show the Court as follows:

                                               I.
                                            PARTIES

       1.      Plaintiff Randall Davis Co., Inc. is a Texas corporation with its principal place of

business located in Harris County, Texas.

       2.      Defendant Blackboard Specialty Insurance Co. is a foreign insurance company

with a certificate of authority to engage in the business of insurance in the State of Texas. This

defendant has not appointed a registered agent for service of process in the State of Texas.

Accordingly, pursuant to Tex. Ins. Code § 804.103(c), this defendant may be served with process

through the Texas Commissioner of Insurance. The process should be directed to this defendant

as follows: Corporate Secretary, Blackboard Specialty Insurance Company, 1209 Orange

Street, Wilmington, Delaware 19801.
      Case 4:19-cv-03184 Document 1 Filed on 08/23/19 in TXSD Page 2 of 13



        3.      Defendant York Risk Services Group, Inc., is a New York corporation, with its

principal place of business in New Jersey, registered to do business in the State of Texas. This

defendant may be served with process through its registered agent: Corporation Service

Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701.

        4.      Defendant William Auten is an individual licensed as an adjuster by the Texas

Department of Insurance and doing business in the State of Texas. This defendant may be served

with process at P.O. Box 115, Palmyra, New York 14522, or wherever he may be found.

        5.      Defendant Robert M. Sargent is an individual licensed as an adjuster by the Texas

Department of Insurance and doing business in the State of Texas. This defendant may be served

with process at 6000 Town Center Boulevard, Suite 205, Canonsburg, Pennsylvania 15317 or

wherever he may be found.

                                                II.
                                           JURISDICTION

        6.      The Court has jurisdiction over the lawsuit under 28 U.S.C. § 1332(a)(1) because

Plaintiff and Defendants are citizens of different states and the amount in controversy exceeds

$75,000, excluding interest and costs.

                                                 III.
                                                VENUE

        7.      Venue is proper in this district under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to the claim occurred in this district and because a

substantial part of property that is the subject of the cation is situated in this district.




                                                    2
      Case 4:19-cv-03184 Document 1 Filed on 08/23/19 in TXSD Page 3 of 13



                                           IV.
                                  FACTUAL BACKGROUND

A.     Plaintiff owns property insured by Blackboard.

       8.      At all relevant times, Plaintiff Randall Davis Co. Inc. (“RDC”) owned and operated

two buildings in Downtown Houston known as Hogg Palace and Dakota Lofts, located at 401

Louisiana Street, Houston, Texas 77002, and 711 William Street, Houston, Texas 77002,

respectively. RDC leased out commercial and residential space within Hogg Palace and Dakota

Lofts. In early June 2017, RDC purchased an all risk commercial property policy from Defendant

Blackboard Specialty Insurance Company when it was known as Hamilton Specialty Insurance

Company (“Blackboard”). Blackboard issued Policy No. WKHSPR-00748-02, insuring both

properties against all risks not expressly and unambiguously excluded, with an effective date of

June 5, 2017 (the “Policy”).

B.     Plaintiff’s Property was damaged during Hurricane Harvey.

       9.      Hurricane Harvey struck Houston during the last week of August 2017. Hogg

Palace and Dakota Lofts both suffered extensive physical damage, including to the roofs, flashing,

walls, windows, and the interior of the buildings as a result of water that entered through the storm

damaged roofs, walls, and/or windows (“Covered Event”). Because of the extent of the damage,

RDC lost tenants and was forced to grant concessions to those that remained. RDC had purchased

insurance from Blackboard in order to protect itself against the risk of the kind of damage, lost

rent, and concessions caused by the Covered Event.

C.     Blackboard denied Plaintiff’s claim.

       10.     The Policy covers all non-excluded causes of loss. The storm-related damage was

caused by the torrential, unprecedented, and record-breaking rainfall and wind brought by

Hurricane Harvey. The interior damage was caused by water entering through storm-created



                                                 3
      Case 4:19-cv-03184 Document 1 Filed on 08/23/19 in TXSD Page 4 of 13



openings in each building’s roof, walls, flashing, and/or windows caused by the Covered Event.

No exclusions or limitations apply. Blackboard’s liability under the Policy is reasonably clear.

       11.      RDC submitted a claim to Blackboard in September 2017, which was assigned

claim number HUSA-0282A9. Blackboard retained Defendant York Risk Services Group, Inc.

(“York”) to adjust the claim. York assigned the claim to Defendant Robert M. Sargent and

Defendant William Auten.

       12.      RDC retained Jansen Adjusters International (“Jansen”) to assist with the

presentment of the claim to Blackboard. After inspecting the properties and conducting other due

diligence, Jansen, on behalf of RDC, submitted a single proof of loss for both properties on July 25,

2018, claiming $1,520,727.60 due under the Policy, after the application of the deductible.

       13.      York denied the claim entirely on July 30, 2018, relying on two provisions in the

Policy: the Surface Water Exclusion and the Storm-Created Opening Limitation. Neither provision

applies.

       14.      On or about December 5, 2018, RDC supplemented its claim to include claims for

lost business income: $47,275.00 for Dakota Lofts and $289,976.16 for Hogg Palace.

       15.      In total, the buildings have been damaged in at least the following amounts:

 Building                      Damage        Lost Income           Deductible        Amount Due

 Dakota Lofts           $1,175,801.90          $47,275.00       $(129,264.00)       $1,093,812.90

 Hogg Palace             1,218,822.38          289,976.16         (334,647.00)      $1,174,151.46


       16.      The Surface Water Exclusion is found in section B.1.g. of the Causes of Loss –

Special Form section of the Policy. The Surface Water Exclusion excludes coverage “for loss or

damage caused directly or indirectly by”:

                g.     Water


                                                 4
     Case 4:19-cv-03184 Document 1 Filed on 08/23/19 in TXSD Page 5 of 13



                      (1)     Flood, surface water, waves (including tidal wave
                              and tsunami), tides, tidal water, overflow of any body
                              of water, or spray from any of these, all whether or
                              not driven by wind (including storm surge);

                      (2)     Mudslide or mudflow;

                      (3)     Water that backs up or overflows or is otherwise
                              discharged from a sewer, drain, sump, sump pump or
                              related equipment;

                      (4)     Water under the ground surface pressing on, or
                              flowing or seeping through:

                              (a)    Foundations, walls, floors or paved surfaces;

                              (b)    Basements, whether paved or not; or

                              (c)    Doors, windows or other openings; or

                      (5)     Waterborne material carried or otherwise moved by
                              any of the water referred to in Paragraph (1), (3) or
                              (4), or material carried or otherwise moved by
                              mudslide or mudflow.

                      This exclusion applies regardless of whether any of the
                      above, in Paragraphs (1) through (5), is caused by an act of
                      nature or is otherwise caused. An example of a situation to
                      which this exclusion applies is the situation where a dam,
                      levee, seawall or other boundary or containment system fails
                      in whole or in part, for any reason, to contain the water.

                      But if any of the above, in Paragraphs (1) through (5), results
                      in fire, explosion or sprinkler leakage, we will pay for the
                      loss or damage caused by that fire, explosion or sprinkler
                      leakage (if sprinkler leakage is a Covered Cause of Loss).

The water that entered through the storm-created openings on the roof, walls, flashing and/or

windows was not flood, surface water, waves, tides, tidal water, overflow of any body of water, or

spray from any of those, so Paragraph (1) does not apply. Nor was it mudslide or mudflow; water

backing up or overflowing from a sewer, drain, sump, sump pump or related equipment; or


                                                5
      Case 4:19-cv-03184 Document 1 Filed on 08/23/19 in TXSD Page 6 of 13



underground water. Paragraphs (2), (3), and (4) do not apply. Because none of paragraphs (1)

through (4) apply, paragraph (5) does not apply. The Defendants improperly relied on the Surface

Water Exclusion to deny coverage.

        17.     The Storm-Created Opening Limitation is found in section C.1.c. of the same part

of the Policy. It limits coverage to the interior of a building “unless: [the] building . . . first sustains

damage by a Covered Cause of Loss to its roof or walls through which the rain . . . enters.” The

water entered the buildings through damage to the roof (including but not limited to the roof

flashing) or walls (including but not limited to the wall’s windows) caused by the torrential,

unprecedented, and record-breaking rainfall and wind brought by Hurricane Harvey. Because that

damage is a Covered Cause of Loss, the interior damage is also covered. Consequently, Defendants

improperly relied on the Storm-Created Opening Limitation to deny coverage.

D.      Defendants’ denial of Plaintiff’s claim violated Chapters 541 and 542 of the Texas
        Insurance Code.

        18.     Among other things, Defendants misrepresented the effect of the exclusions and

limitations in the Policy by representing that certain exclusions or limitations apply when, in fact,

they do not. By relying on inapplicable policy language, Defendants failed to attempt in good faith

to promptly, fairly, and equitably settle RDC’s claim, even though Defendants’ liability had

become reasonably clear. Because their explanation relied on inapplicable policy language,

Defendants failed to promptly provide a reasonable explanation for their denial. Such conduct

violated Tex. Ins. Code § 541.060(a)(1), (2), (3), (4), and (7).

        19.     Furthermore, the delay in payment to RDC violates Tex. Ins. Code § 542.055, et

seq., thus triggering liability on Defendants’ part to pay the amount of the claim, plus damages

consisting of 18% per annum of the amount of the claim, along with prejudgment interest and

reasonable attorney’s fees.



                                                     6
      Case 4:19-cv-03184 Document 1 Filed on 08/23/19 in TXSD Page 7 of 13



                                             V.
                                      CAUSES OF ACTION

        20.     The acts and omissions of Defendants described in the foregoing paragraphs give

rise to the following causes of action.

A.      Breach of Contract

        21.     The elements of a claim for breach of contract are (1) a valid, enforceable

agreement, (2) tender of performance by the plaintiff, (3) breach by the defendant, which

(4) caused the plaintiff injury.

        22.     The Policy constituted a valid, enforceable agreement between RDC and

Blackboard. The Policy covers all risks unless expressly excluded. No exclusions apply to the

damage in this case.

        23.     RDC tendered performance by paying its premium and submitting its claim in

accordance with the requirements of the Policy.

        24.     Blackboard breached the Policy by denying the claim.

        25.     As a result, RDC suffered actual damage or loss, including but not limited to the

cost of repairs and the loss of income.

B.      Unfair Settlement Practices in Violation of Tex. Ins. Code § 541.060.

        26.     An insured who sustains actual damages caused by unfair settlement practices may

bring an action against any person who engaged in the unfair settlement practices. Tex. Ins. Code

§ 541.151. Persons who may be liable under Section 541.151 include both insurance companies

and adjusters. Tex. Ins. Code § 541.002(2); see also Liberty Mutual Insurance Co. v. Garrison

Contractors, Inc., 966 S.W.2d 482, 484 (Tex. 1998) (holding an insurance company employee to

be a “person” for the purpose of bringing a cause of action against them under the Texas Insurance

Code and subjecting them to individual liability).



                                                  7
      Case 4:19-cv-03184 Document 1 Filed on 08/23/19 in TXSD Page 8 of 13



       27.     As described above, Blackboard, York, Auten, and Sargent, individually and

collectively, misrepresented the effect of the exclusions and limitations in the Policy by

representing that certain exclusions or limitations apply when, in fact, they do not. By relying on

inapplicable policy language, Defendants failed to attempt in good faith to promptly, fairly, and

equitably settle RDC’s claim, even though Defendants’ liability had become reasonably clear.

Because their explanation relied on inapplicable policy language, Defendants failed to promptly

provide a reasonable explanation for their denial. In so doing, they have engaged in the following

unfair settlement practices with respect to RDC’s claim:

               a.      misrepresenting to RDC a material fact or policy provision relating to

                       coverage at issue;

               b.      failing to attempt in good faith to effectuate a prompt, fair, and equitable

                       settlement of RDC’s claim, even though Blackboard’s liability had become

                       reasonably clear;

               c.      failing to promptly provide to RDC a reasonable explanation of the basis in

                       the Policy, in relation to the facts or applicable law, for Blackboard’s denial

                       of RDC’s claim;

               d.      failing within a reasonable time to affirm or deny coverage of RDC’s claim

                       or to submit a reservation of rights; and

               e.      refusing to pay RDC’s claim without conducting a reasonable investigation

                       with respect to the claim.

See Tex. Ins. Code § 541.060(a)(1), (2), (3), (4), and (7).




                                                    8
      Case 4:19-cv-03184 Document 1 Filed on 08/23/19 in TXSD Page 9 of 13



          28.   As a result, RDC suffered actual damage or loss, including but not limited to the

cost of repairs and loss of income, in the aggregate amount of approximately $1,857,978.76, after

applying any applicable deductible.

C.        Late Payment of Claim in Violation of Tex. Ins. Code § 542.060.

          29.   The conduct described above constitutes a violation of Chapter 542 of the Texas

Insurance Code, which requires the prompt acknowledgement, investigation, and payment of

claims.

          30.   Blackboard’s failure to acknowledge receipt of RDC’s claim, commence

investigation of the claim, and request from RDC all items, statements, and forms that it reasonably

believed would be required within the applicable time constraints, as described above, constitutes

a non-prompt payment of claims and a violation of Tex. Ins. Code § 542.055.

          31.   Blackboard’s failure to notify RDC in writing of its acceptance or rejection of the

claim within the applicable time constraints constitutes a non-prompt payment of the claim. Tex.

Ins. Code § 542.056.

          32.   Blackboard’s delay of the payment of Plaintiffs’ claim following its receipt of all

items, statements, and forms reasonably requested and required, longer than the amount of time

provided for, as described above, constitutes a non-prompt payment of the claim. Tex. Ins. Code

§ 542.058.

          33.   As a result, RDC suffered actual damage or loss, including but not limited to the

cost of repairs and loss of income, in the aggregate amount of approximately $1,857,978.76, after

applying any applicable deductible.

D.        Breach of the Duty of Good Faith and Fair Dealing

          34.   Blackboard’s conduct constitutes a breach of the common law duty of good faith

and fair dealing owed to insureds in insurance contracts.


                                                 9
     Case 4:19-cv-03184 Document 1 Filed on 08/23/19 in TXSD Page 10 of 13



       35.     Blackboard failed, as described above, to adequately and reasonably investigate and

evaluate RDC’s claim, even though, at that time, Blackboard knew or should have known by the

exercise of reasonable diligence that its liability was reasonably clear.

       36.     As a result, RDC suffered actual damage or loss, including but not limited to the

cost of repairs and loss of income, in the aggregate amount of approximately $1,857,978.76, after

applying any applicable deductible.

E.     Declaratory Judgment of Coverage

       37.     Pursuant to 28 U.S.C. §§ 2201 and 2202 and Fed. R. Civ. P. 57, RDC seeks the

following declarations to determine questions of actual controversy between the parties:

               a.      that Blackboard issued Policy No. WKHSPR-00748-02, which insured the

                       buildings commonly known as Hogg Palace and Dakota Lofts;

               b.      that the Policy was in effect when Hurricane Harvey made landfall in Texas

                       on or about August 25, 2017;

               c.      that the damage to Hogg Palace and Dakota Lofts roofs and/or walls was

                       caused by the Hurricane Harvey storm event and that damage to the interior

                       of the buildings was caused as a result of water that entered through storm-

                       created openings in the damaged roofs and/or walls;

               d.      that the damage to Hogg Palace and Dakota Lofts was covered by the

                       Policy; and

               e.      that no exclusions or limitations set forth in the Policy apply to the damage

                       to Hogg Palace and Dakota Lofts.




                                                 10
     Case 4:19-cv-03184 Document 1 Filed on 08/23/19 in TXSD Page 11 of 13



                                       VI.
                         WAIVER AND ANTICIPATORY BREACH

       38.     Blackboard waived its contractual rights under the Policy, including but not limited

to appraisal, due to Blackboard’s express waiver of appraisal and implied waiver through delay,

unfair actions, breach of the underlying contract, and unconditional denial of all or part of

Plaintiff’s claim. Additionally, Blackboard’s breach of the underlying contract relieves Plaintiff of

any corresponding obligations, including but not limited to appraisal. Blackboard’s unjust and

unreasonable delay and denial of Plaintiff’s claim estops it from attempting to subsequently

enforce provisions of the Policy.

                                            VII.
                                         KNOWLEDGE

       39.     Each of the acts described above, together and singularly, was done “knowingly,”

as that term is used in the Texas Insurance Code, and was a producing cause of Plaintiff’s damages

described herein.

                                                VIII.
                                              DAMAGES

       40.     As a result of the misconduct described above, RDC has suffered actual damage or

loss, including but not limited to the cost of repairs and loss of income; court costs and attorney’s

fees; treble damages; exemplary damages; and pre-judgment interest at the rate of 18% per annum.

       41.     Plaintiff is entitled to recover treble damages as a result of Defendants’ intentional

violation of Chapter 541 of the Texas Insurance Code.

       42.     Plaintiff is entitled to recover exemplary damages as a result of Defendants’ breach

of the duty of good faith and fair dealing.

       43.     Plaintiff is entitled to recover pre-judgment interest at the rate of 18% per annum

as a result of Defendants’ violation of Chapter 542 of the Texas Insurance Code.



                                                 11
     Case 4:19-cv-03184 Document 1 Filed on 08/23/19 in TXSD Page 12 of 13



        44.     Plaintiff would show that all of the aforementioned acts, taken together or

singularly, constitute the proximate and/or producing causes of the damages sustained by Plaintiff.

These damages are a direct result of the mishandling of Plaintiff’s claim by Blackboard, York,

Auten, and Sargent.

                                           IX.
                                ATTORNEY’S FEES AND COSTS

        45.     Plaintiff is entitled to recover its court costs and attorney’s fees as a result of

Defendants’ breach of contract and violation of Chapters 541 and 542 of the Texas Insurance Code.

                                            X.
                                   CONDITIONS PRECEDENT

        46.     All conditions precedent to recovery for all relief requested have been satisfied or

waived.

                                                  XI.
                                             JURY DEMAND

        47.     Plaintiff hereby requests that all causes of action alleged herein be tried before a

jury consisting of citizens residing in Harris County, Texas. Plaintiff is tendering the appropriate

jury fee with the filing of this petition.

                                                 XII.
                                               PRAYER

        Plaintiff requests that Defendants be cited to appear and answer, and that judgment be

entered in Plaintiff’s favor against Defendants for all actual damages, consequential damages,

statutory damages, attorney’s fees, pre-judgment and post-judgment interest at the highest lawful

rate, costs of court, and all other relief, general or special, legal or equitable, to which Plaintiff

may show itself justly entitled.




                                                 12
    Case 4:19-cv-03184 Document 1 Filed on 08/23/19 in TXSD Page 13 of 13



                                          Respectfully submitted,

                                          HAWASH CICACK & GASTON LLP

                                     By: /s/ Michael A Hawash
                                         Michael A. Hawash
                                         Texas Bar No. 00792061
                                         Federal Bar No. 18321
                                         3401 Allen Parkway, Suite 200
                                         Houston, Texas 77019
                                         mhawash@hcgllp.com
                                         713-658-9015 (main)
                                         713-658-9004 (direct & facsimile)

                                          Attorney in Charge for Plaintiff


OF COUNSEL:

Walter J. Cicack
Texas Bar No. 04250535
Federal Bar No. 8094
Hawash Cicack & Gaston LLP
3401 Allen Parkway, Suite 200
Houston, Texas 77019
wcicack@hcgllp.com
713-658-9003 (direct & facsimile)

Jeremy Gaston
Texas Bar No. 24012685
Federal Bar No. 26469
Hawash Cicack & Gaston LLP
3401 Allen Parkway, Suite 200
Houston, Texas 77019
jgaston@hcgllp.com
713-658-9007 (direct & facsimile)

Jeremy M. Masten
Texas Bar No. 24083454
Federal Bar No. 1411942
Hawash Cicack & Gaston LLP
3401 Allen Parkway, Suite 200
Houston, Texas 77019
jmasten@hcgllp.com
713-685-9005 (direct & facsimile)


                                     13
